Exhibit A

 
US008869444B2

 

  

 

 

az) United States Patent (10) Patent No.: US 8,869,444 B2
Bosco (45) Date of Patent: Oct. 28, 2014
(54) FOREARM-GRIPPING STABILIZING 41,656,453 A * 1/1928 Tatum oeccenensseeerees 42/52
ATTACHMENT FOR A HANDGUN 2,436,175 A 5/1942. Neal
2,424,194 A * 7/1947 Sampson etal. won 42/72
: 3,162,966 A * 12/1964 LaCoss ... we 42/72.
(71) Applicant: Alessandro Roberto Bosco, St. 3324588 A * 6/1967 Gilbert .. ATLL
Petersburg, FL (US) 3,442,042 A * 5/1969 Gilbert ....cccssesesennee 42/73
3,553,878 A * 1/1971 Canon ... vee 42/94
(72) Inventor: Alessandro Roberto Bosco, St. rete ‘ * oy ov au 42/62
648,39 2 Smit
Petersburg, FT (US) 3,685,194 A 8/1972 Coon
& : ‘ : : : 3,793,759 A * 2/1974 Deckard we 42/111
(*) Notice: Subject to any disclaimer, the term of this 3.987.571 A * 10/1976 Orono _. "LOL
patent is extended or adjusted under 35 4,196,742 A * 4/1980 Owen, It cesses 135/71
US.C. 154(b) by 0 days. 4,271,623 A 6/1981 Beretta
4,291,482 A 9/1981 Bresan
: 4,398,365 A * 8/1983) Pokhis cere 42/111
@1) Appl. No.: 13/775,760 5,180,874 A ‘1/1993 Troncoso, Jr
: 5,379,179 A * 1/1995 Graves voce 361/232
(22) Filed: Feb. 25, 2013 5,852,253 A * 12/1998 Baricoset al. wn 89/L4l
/ ; . 6,016,620 A 1/2000 Morgan
(65) Prior Publication Data (Continued)
US 2014/0144061 Al May 29, 2014
Primary Examiner —- Bret Hayes
Related U.S. Application Data (74) Attorney, Agent, or Firm — Maxey Law Offices, PLLC;
(60) Provisional application No. 61/730,077, filed on Nov. Stephen Lewellyn
27, 2012.
(57) ABSTRACT
(1) Tat. Ch
FAIC 23/10 (2006.01) A forearm-gripping stabilizing attachment for a handgun that
F4IC 23/12 (2006.01) has a support structure extending rearwardly from the rear
F41C 33/00 (2006.01) end of the handgun is provided. The forearm-gripping stabi-
(52) U.S. CL lizing attachment includes a body having a passage longitu-
CPC oeecsecssssseees FAIC 23/12 (2013.01); F41C 23/10 dinally extending therein. The support structure of the hand-
(2013.01); F41C 33/001 (2013.01) gun is telescopically receivable by the passage to secure the
USPC voecseeeescsscsessreetesssees 42/94: 42/71.01; 42/71.02 stabilizing attachment to the handgun. The body is further
(58) Field of Classification Search configured to receive and grip a user’s forearm such that the
USPC oo 42/94, 1.09, 1.11, 1.12, 1.16, 52 71.01 support structure extends along the user’s forearm. The sta-
42/71.02: 135. IT: 421 /94 , 1.09 LIL. bilizing attachment is particularly useful in aiding a physi-
421/112. 1.46. 52.71.01,71.02 Cally disabled user with handling the handgun because the
See application file for complete search history. handgun essentially becomes an extension of the user’s fore-
arm such that the user may actually release his or her grip
(56) References Cited from the handgun to relax the user’s hand between firing

U.S. PATENT DOCUMENTS

 

 

 

 

 

 

104,087 A * 6/1870 Werner vccsssscsessesseene 42/52
530,467 A * 12/1894 Balensiefer ccc 42/43
10
24
26 {
200~—]|/——~———
—— —~- Lb
18 (_]]
Sete
” 30
34 22

oe

while still maintaining proper control of the handgun at all
times.

14 Claims, 3 Drawing Sheets

12
>
16 >)
a “EES
CD

 

 
US 8,869,444 B2

 

  

 
 
 
 

Page 2
(56) References Cited 7,197,844 B2* 4/2007 Benson wc enee 42/94
7,422,025 B1* 9/2008 Waldstreicher etal, ........ 135/71
U.S. PATENT DOCUMENTS 8,051,596 B1* 11/2011 Thomas, Jr. ....... _ 42/04
8,061,072 BL* 11/2011 CrOSC css AT
6,279,591 BL*® 8/2001 Obits oa ensnstesinen 135/67 8,091,264 B2 1/2012 Goertz
6651371 B2 11/2003. Fitzpatrick 8,109,026 B1 2/2012 Bentley et al.
O0' # : 2007/0017138 AL* 1/2007 Young ..... 42/71.01
6,789,344 B2* 9/2004 Cain caccceccsecncnonenn 42/94
2009/0049731 Al* 2/2009 Seuk .... wu. 42/94
7,028,427 B2 4/2006 Crawford 2011/0265364 AL* {1/2011 Hayden 42/111
7,059,502 B2* 6/2006 Johnson ...vssasescsesessie 224150 RT UEORROG AN ON IBY OED. wore recrerernsccrs .

 

7,162,822 BL* 1/2007 Heaynetal. ww 42/73 * cited by examiner

 
U.S. Patent Oct. 28, 2014 Sheet 1 of 3 US 8,869,444 B2

 

 

 

 

 

 

 

 

 

 

 

 
U.S. Patent Oct. 28, 2014 Sheet 2 of 3 US 8,869,444 B2

 

20~_-

 

18—]

 

 

 

 

 

 

nl

 

 

 

 

 

54

20

 

 

18—

 

 

 

 

 

 

 

 

 

22 Ne

 

ANSE

 

FIG. 5

 
U.S. Patent

 

 

 

 

 

18

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oct. 28, 2014 Sheet 3 of 3 US 8,869,444 B2
y
66. pe
—______ — Fa
Bo = \
__ ,
}---—— 62 64 é
16 60
30
FIG. 7
10c

 

 

 

 

 

 

 

 

FIG. 8

30!

68

 

 
US 8,869,444 B2

1

FOREARM-GRIPPING STABILIZING
ATTACHMENT FOR A HANDGUN

CROSS-REFERENCE TO RELATED
APPLICATIONS

This application claims the benefit of provisional patent
application Ser. No. 61/730,077, filed Nov. 27, 2012, the
entirety of which is incorporated herein by reference.

FIELD OF THE INVENTION

The present invention relates generally to a stabilizing
attachment for a handgun and, more particularly, to a fore-
arm-gripping stabilizing attachment for a handgun that
secures to a rearward end of the handgun frame and engages
a user’s forearm.

BACKGROUND OF THE INVENTION

The accuracy and proficiency of firing a handgun greatly
depends upon the user’s ability to hold the handgun in a
steady position while firing, which becomes more difficult in
one handed operation. Holding a handgun ina steady position
can. be a difficult challenge to person having a physical dis-
ability that prevents that person from being able to firmly grip
the handgun or steady the handgun for any appreciable length
of time to permit accurate firing. This becomes an even fur-
ther challenge when the weight of the handgun is concen-
trated forwardly of the pistol grip and causes the handgun to
want to dip forwardly and, thus, require the user to compen-
sate for this imbalance by continuously applying an upwardly
force upon the grip to bring the handgun into a correct firing
position.

There exist a number of devices that attach to firearms and,
particularly, handguns to aid a person in holding and stabiliz-
ing the handgun during firing. While these devices meet their
respective requirements and objectives, there exists a need for
an improved stabilizing attachment for a handgun.

SUMMARY OF THE INVENTION

Embodiments of the present invention addresses this need
by providing a new and specially designed stabilizing attach-
ment that secures to the rearward end ofa handgun and which
grips a user’s forearm via a pair of oppositely disposed and
resilient flap members that apply a gripping force upon a
user’s forearm that is positioned between the flap members.

In general, in one aspect, a forearm-gripping stabilizing
attachment for a handgun, the handgun having a support
structure extending rearwardly from the rear end of the hand-
gun, is provided. The forearm-gripping stabilizing attach-
ment includes a body having a passage longitudinally extend-
ing therein and at least through a front end of the body. The
support structure of the handgun is telescopically receivable
by the passage. The body is further configured to receive and
grip a user’s forearm such that the support structure extends
along the user’s forearm.

Tn general, in another aspect, a combination of a forearm-
gripping stabilizing attachment and a handgun is provided.
The combination includes a support structure extending rear-
wardly outward from the handgun. And the forearm-gripping
stabilizing attachment includes a body having a passage lon-
gitudinally extending therein and at least through a front end
of the body. The support structure of the handgun is telescopi-
cally received by the passage. The body is also configured to

10

15

20

25

30

35

40

45

50

ss

60

65

2

receive and grip a user’s forearm such that the support struc-
ture extends along the user’s forearm.

There has thus been outlined, rather broadly, the more
important features of the invention in order that the detailed
description thereof that follows may be better understood and
in order that the present contribution to the art may be better
appreciated.

Numerous objects, features and advantages of the present
invention will be readily apparent to those of ordinary skill in
the art upon a reading of the following detailed description of
present, but nonetheless illustrative, embodiments of the
present invention when taken in conjunction with the accom-
panying drawings. The invention is capable of other embodi-
ments and of being practiced and carried out in various ways.
Also, it is to be understood that the phraseology and termi-
nology employed herein are for the purpose of descriptions
and should not be regarded as limiting.

As such, those skilled in the art will appreciate that the
conception, upon which this disclosure is based, may readily
be utilized as a basis for the designing of other structures,
methods and systems for carrying out the several purposes of
the present invention. It is important, therefore, that the
claims beregarded as including such equivalent constructions
insofar as they do not depart from the spirit and scope of the
present invention.

For a better understanding of the invention, its operating
advantages and the specific objects attained by its uses, ref-
erence should be had to the accompanying drawings and
descriptive matter in which there is illustrated an embodiment
of the invention.

BRIEF DESCRIPTION OF THE DRAWINGS

The following drawings illustrate by way of example and
are included to provide further understanding of the invention
for the purpose of illustrative discussion of the embodiments
ofthe invention. No attempt is made to show structural details
of the embodiments in more detail than is necessary for a
fundamental understanding of the invention, the description
taken with the drawings making apparent to those skilled in
the art how the several forms of the invention may be embod-
ied in practice. Identical reference numerals do not necessar-
ily indicate an identical structure. Rather, the same reference
numeral may be used to indicate a similar feature ofa feature
with similar functionality, In the drawings:

FIG. 1 is a side elevation view of the forearm-gripping
stabilizing attachment for a handgun constructed in accor-
dance with the principles of an embodiment of the present
invention, illustrating the stabilizing attachment in use and
attached to a handgun;

FIG. 2 is a partial rear elevation view of the forearm-
gripping stabilizing attachment for a handgun of FIG. 1,
illustrating the stabilizing attachments engagement with a
user’s forearm;

FIG, 3 is a rear elevation view of the forearm-gripping
stabilizing attachment for a handgun constructed in accor-
dance with the principles of an embodiment of the present
invention, illustrating the stabilizing attachment in a non-use
configuration;

FIG. 4 is side elevation view of a forearm-gripping stabi-
lizing attachment for a handgun constructed in accordance
with the principles of an alternative embodiment of the
present invention;

FIG. 5 is a side elevation view of a forearm-gripping sta-
bilizing attachment for a handgun constructed in accordance
with the principles of an alternative embodiment of the
present invention;

 
US 8,869,444 B2

3

FIG. 6 is a rear elevation view of the forearm-gripping
stabilizing attachment of FIG. 5;

FIG, 7 is a side elevation view of a forearm-gripping sta-
bilizing attachment for a handgun constructed in accordance
with the principles of an alternative embodiment of the
present invention;

FIG. 8 is a rear elevation view of the forearm-gripping
stabilizing attachment of FIG. 7; and.

FIG. 9 is a side elevation view of a forearm-gripping sta-
bilizing attachment constructed in accordance with the prin-
ciples of the present invention in use with a handgun of an
alternative configuration of the handgun illustrated in FIG. 1.

DETAILED DESCRIPTION OF THE INVENTION

As a preliminary matter, it should be noted that in this
document directional terms, such as “above”, “below”,
“upper”, “lower”, etc., are used for convenience in referring
to the accompanying drawings.

In FIGS. 1 through 3, there is representatively illustrated a
specially designed stabilizing attachment 10, for mounting to
a handgun 12, that permits a user to handle and support a
handgun without straining the user’s arm, hand, or wrist.
Stabilizing attachment 10 is particularly advantageous for a
person having a physical disability that would prevent the
person from handling and supporting the handgun for an
appreciable amount of time. Stabilizing attachment 10 is also
particularly useful with handguns having a large portion ofits
weight located forwardly of the pistol grip that causes a user
to strain to properly hold the handgun in a correct firing
position.

Stabilizing attachment 10 comprises body 14, which in an
embodiment, is made substantially of a semi-rigid, elasto-
meric material. As a non-limiting example, body 14 could be
made of rubber, foam-rubber or the like material. Body 14
includes a forward end 16, a rearward end 18, an elongated
upper body portion 20 that extends between the forward and
rearward ends, and a lower body portion 22 that extends from
the rearward end towards the forward end and terminates
prior to the forward end. Body 14 is unitary and generally
tapers from narrow to wide in a direction from the forward.
end 16 towards the rearward end 18. The body 14 has a swept
design that generally conforms to the angle between the
user’s forearm and the handgun when the user grips the hand-
gun.

The upper body portion 20 includes a longitudinal passage
24 that extends completely through the body 14 between the
forward and rearward ends 16 and 18. Passage 24 provides for
the telescopic insertion of a portion of the handgun 12 therein
to secure or mount the stabilizing attachment 10 to the hand-
gun. As illustrated here, and in an embodiment, handgun 12
includes a buffer tube 26 or the like that extends rearwardly
from the handgun. The stabilizing attachment 10 is mounted
or secured to the handgun 12 by inserting the buffer tube 16
completely through passage 24 with the forward end 16 of
body 14 first. It is preferred that body 14 is sized such that
when the buffer tube 26 is fully inserted through passage 24 it
partially extends outwardly from the passage and beyond the
rearward end 18 ofthe body. This is desired in order to prevent
improper use of the stabilizing attachment 10 where a user
may be inclined to improperly shoulder the stabilizing attach-
ment. In an embodiment, buffer tube 16 is frictionally
retained within passage 24; however, other means of restrain-
ing the withdrawal of the buffer tube from the passage could
be employed.

Lower body portion 22 is longitudinally bi-furcated and
includes downwardly depending opposed flaps 28 and 30.

10

15

20

25

30

35

40

45

55

65

4

Flaps 28 and 30 are laterally spaced and form a gap 32
therebetween into which is positioned the forearm 34 ofauser
with the flaps disposed on opposite lateral sides of the user’s
forearm, as best seen in FIG, 2. Flaps 28 and 30, being of the
semi-rigid elastomeric material, conform to the user’s fore-
arm 34, Flaps 28 and 30 may be formed in a manner such that
they apply oppositely directed inward forces upon the user’s
forearm 34 to grip the forearm and prevent the forearm from
slipping outward from between the flaps.

Stabilizing attachment 10 may also include a securement
strap 36 that encircles the flaps 28 and 30, and the user’s
forearm when the forearm is disposed between the flaps.
Securement strap 36 may be of any suitable strap that is
capable of being cinched about the flaps and the user’s fore-
arm. In the illustrated embodiment, securement strap 36 is
laterally threaded through body 14 between passage 24 and
gap 32. Opposite ends 38 and 40 of the strap 36 are secured
together by a suitable buckle or clasp 42. One of ordinary skill
in the art will readily appreciate the function of strap 36 and
recognize many suitable arrangements for the purpose of
securing the body 14 about a user’s forearm.

Alternative embodiments are possible and within the scope
of the invention. For example, while the body 14 has been
described as being formed entirely ofa resilient material, it is
possible to form the body such that various components ofthe
body are of different materials. As a non-limiting example,
the upper portion 20 could be formed of a rigid or non-
elastomeric material and the lower portion 22 could be
formed of a resilient materia] that could be over molded or
otherwise joined with the upper portion. Other constructions
are possible that remain within the scope of the invention so
long as the opposed flaps 28 and 30 at least partially conform
to a user’s forearm.

With reference to FIG. 4 there is representatively illus-
trated an alternative embodiment of a stabilizing brace 10¢
and wherein like reference numbers refer to similar elements
of previously disclosed embodiments. In stabilizing brace
10a, passage 24a is substituted for passage 24. Passage 24a,
unlike passage 24, does not fully extend through the body 14
between the forward and rearward ends 16 and 18. And rather
passage 24a terminates within the body, such as, for example,
approximate to end 18. In other words, passage 24a is a blind
passage extending through end 16 and terminating at position
within body 14 prior to end 18.

In this instance, the buffer tube 26 or other suitable tubular
support structure extending rearwardly from the handgun is
received within passage 24a but does not extend beyond end
18 as in stabilizing attachment 10. While, as discussed above,
this may not be a preferred embodiment, it is a possible
alternative that is within the scope of the present invention.

Now with reference to FIGS. 5 and 6 there is representa-
tively illustrated stabilizing brace 104 constructed in accor-
dance with another embodiment of the present invention,
wherein all like reference numbers refer to similar elements
of previously disclosed embodiments. Stabilizing brace 105
further includes a pair of slots 50 and 52 vertically extending
through the upper portion 22 of the body 14 and on opposite
sides of passage 24. Stabilizing brace 105 may also further
include a third slot 54 disposed above passage 24. Secure-
ment strap 36 is thread through slots 50, 52 and 54 so as to
encircle passage 24 and flap portions 28 and 30 alike. It is
contemplated that this securement strap arrangement of sta-
bilizing brace 105, that encircles passage 24, may provide a
more secure attachment of the stabilizing brace to the forearm
of a user over the previously disclosed embodiments where
the securement strap only encircles flap portions 28 and 30.

 
US 8,869,444 B2

5

With reference now to FIGS. 7 and 8 there is representa-
tively illustrated stabilizing brace 10c constructed in accor-
dance with another embodiment of the present invention,
wherein all like reference numbers refer to similar elements
of previously disclosed embodiments. Stabilizing brace 10c
includes flap portions 28' and 30’ that further include slots 68
and 70, respectively, through which the strap 36 is threaded.
This strap configuration of stabilizing brace 10¢ illustrates yet
another exemplary configuration that is within the scope of
the invention.

With reference now to FIG, 9, stabilizing brace 10 (or
alternative embodiments) is representatively illustrated in
connection with hand gun 60 that has a different configuration
from hand gun 12 (seen in FIG. 1). Particularly, hand gun 12
includes an integral buffer tube 26 that provides a suitable
support upon which the stabilizing brace 10 may be attached
by telescopically receiving the buffer tube within passage 24.
But not every hand gun is provided with a suitable tubular
support or similar structure that rearwardly extends from the
hand gun to which the stabilizing brace 10 may be attached.
Thus it is contemplated that a suitable attachment structure,
such as, tubular member 62 or the like may be provided for
attachment to a hand gun that otherwise is devoid ofa suitable
structure to which the stabilizing brace 10 may be attached.

In the exemplary illustration, tubular member 62 is secured
to a bracket 64 that is secured to the hand gun 60, thereby
attaching tubular member to the hand gun such that the tubu-
lar member 62 extends rearwardly outward from the butt end
orrear end 66 of the hand gun. To this end, the tubular member
62 is securely attached to the hand gun 60 and thus provides
a suitable support to which the stabilizing brace 10 may be
attached by telescopically receiving the tubular member
within passage 24. There are numerous possible bracket con-
figurations that could be employed to complement various
hand gun structures. Thus impracticable to disclose the
myriad of possibilities and one of ordinary skill in the art will
readily appreciate that providing a suitable support structure
for attachment to a hand gun by some sort of bracket mount is
the important aspect of the invention and not the actual con-
figuration of the bracket.

While not illustrated, it is contemplated that the flap por-
tions 28 and 30 could be constructed to be hinged so as to
conform to the users forearm and provide gripping of the
forearm. In this configuration, the flap portions 28 and 30 may
be made of a resilient material or may be made ofa more rigid
material, such as, but not limited to plastics, metal, alloys, and
the like.

Further, one of ordinary skill in the art and a user will
readily appreciate the many benefits of using the forearm-
gripping stabilizing attachment of this invention for one
handed firing of a handgun. Particularly, the weight of the
handgun is more evenly distributed through the user’s hand,
wrist, and forearm. Additionally, the handgun becomes an
extension of the user’s forearm wherein the user may actually
release his or her grip from the handgun to relax the user’s
hand between firing while still maintaining proper control of
the handgun at all times. Additionally yet, a user will tend to
have better accuracy and aim when firing a handgun while
utilizing the invention.

A number of embodiments of the present invention have
been described. Nevertheless, it will be understood that vari-
ous modifications may be made without departing from the
spirit and scope of the invention and the following claims.

What is claimed is:
1. A forearm-gripping stabilizing attachment for a hand-
gun, the handgun having a support structure extending rear-

40

35

60

6

wardly from the rear end of the handgun, the forearm-grip-
ping stabilizing attachment, comprising:

a body having a front end, a rear end, an upper portion, a
lower portion, and a passage longitudinally extending
within said upper portion and at least through said front
end of said body, the support structure of the handgun
being telescopically receivable by said passage;

said lower portion being bifurcated so as to define a pair of
spaced flaps between which a user’s forearm is received
when securing the stabilizing attachment to the user’s
forearm; and

a strap connected to said body, said strap securing said
spaced flaps to retain the user’s forearm between said
spaced flaps when the stabilizing attachment is secured
to a user’s forearm.

2. The forearm-pripping stabilizing attachment of claim 1,
wherein said spaced flaps are constructed of an elastomeric
material and at least partially conform to and grip a user’s
forearm when the user’s forearm is disposed between said
spaced flaps.

3. The forearm-gripping stabilizing attachment of claim 1,
wherein said passage extends entirely through said body
between said front end and said rear end of said body.

4, The forearm-gripping stabilizing attachment of claim 1,
wherein said strap encircles said spaced flaps.

5. The forearm-gripping stabilizing attachment of claim 4,
wherein said strap further encircles said passage.

6. In combination a forearm-gripping stabilizing attach-
ment and a handgun, the combination comprising:

a support structure extending rearwardly outward from the

handgun;

the forearm-gripping stabilizing attachment comprising:

a body having a front end, a rear end, an upper portion, a
lower portion, and a passage longitudinally extending
within said upper portion and at least through said front
end of said body, the support structure of the handgun
being telescopically received by said passage;

said lower portion being bifurcated so as to define a pair of
spaced flaps between which a user’s forearm is received
when securing the stabilizing attachment to the user’s
forearm; and

a strap connected to said body, said strap securing said
spaced flaps to retain the user’s forearm between said
spaced flaps when the stabilizing attachment is secured
to a user’s forearm.

7. The combination of claim 6, wherein said support struc-

ture is a buffer tube.

8, The combination of claim 6, wherein said support struc-
ture is other than a buffer tube.

9. The combination of claim 6, further comprising:

a bracket, said bracket secured to said handgun and said

support structure secured to said bracket.

10. A forearm-gripping stabilizing attachment for a hand-
gun, the handgun having a support structure extending rear-
wardly from the rear end of the handgun, the forearm-grip-
ping stabilizing attachment, comprising:

a body having a passage longitudinally extending therein
and at least through a front end of said body, the support
structure of the handgun being telescopically receivable
by said passage;

said body defining a space within which a user’s forearm is
removably receivable,

a strap connected to said body, said strap preventing with-
drawal of a user’s forearm from said space when the
forearm gripping stabilizing attachment is secured to the
user’s forearm; and

 
US 8,869,444 B2

7

wherein said body is bifurcated and defines a pair of spaced
flaps, said pair of spaced flaps defining said space within
which the user’s forearm is removably receivable.

11, The forearm-gripping stabilizing attachment of claim
10, wherein said pair of spaced flaps are constructed of an 5
elastomeric material.

12. The forearm-gripping stabilizing attachment of claim
11, wherein said pair of spaced flaps at least partially conform
to a user’s forearm when the user’s forearm is disposed
between said pair of space flaps. 10

13. The forearm-gripping stabilizing attachment of claim
10, wherein said passage extends entirely through said body
between said front end and said rear end of said body.

14. The forearm-gripping stabilizing attachment of claim
10, wherein said strap encircles said passage and said spaced 15
flaps.

 
